          Case 2:19-cv-01197-JCM-BNW Document 105 Filed 06/28/21 Page 1 of 4



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinson-wright.com
   3883 Howard Hughes Parkway, Suite 800
 3 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 4 Fax: (844) 670-6009

 5 MINTZ & GOLD LLP
   PETER GUIRGUIS (Admitted Pro Hac Vice)
 6 Email: guirguis@mintzandgold.com
   SCOTT KLEIN (Admitted Pro Hac Vice)
 7 Email: klein@mintzandgold.com
   600 Third Avenue
 8 New York, NY 10016
   Tel: (212) 696-4848
 9 Fax: (212) 696-1231

10 Attorneys for Venetian Casino Resort, LLC and
   Interfact Group-Nevada, Inc.
11
                              UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13
    VENETIAN CASINO RESORT, LLC, a               Case No. 2:19-cv-01197-JCM-DJA
14 Nevada limited liability company,

15               Plaintiff,                      STIPULATION AND [PROPOSED]
                                                 ORDER FOR AN EXTENSION OF
16   v.                                        TIME FOR VCR AND INTERFACE TO
17                                                RESPOND TO GCS’S AMENDED
     ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,                        COUNTERCLAIM
18
                 Defendant.
19

20

21
                                                  [AMENDED SIXTH REQUEST]
22   ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,
23
               Counterclaimant,
24
     v.
25
     VENETIAN CASINO RESORT, LLC, a
26   Nevada limited liability company, and
     INTERFACE GROUP-NEVADA, INC., a
27   Nevada corporation,

28            Counterdefendants.

                                              1
              Case 2:19-cv-01197-JCM-BNW Document 105 Filed 06/28/21 Page 2 of 4



 1
         GRAND CANAL SHOPS II, LLC, a
 2       Delaware limited liability company,
 3                    Counterclaimant,
 4       v.
 5       VENETIAN CASINO RESORT, LLC, a
         Nevada limited liability company
 6
                      Counterdefendant. 1
 7

 8             Plaintiff/Counterdefendant VENETIAN CASINO RESORT, LLC, (“VCR”) and
 9 Counterdefendant INTERFACE GROUP-NEVADA, INC. (“Interface,” collectively with VCR,

10 “Venetian Parties”), by and through their counsel of record the law firms of Dickinson Wright

11 PLLC and Mintz & Gold LLP, Defendant/Counterclaimant ENWAVE LAS VEGAS LLC

12 (“Enwave”), by and through its counsel of record the law firms of Brownstein Hyatt Farber

13 Schreck, LLP and Baker Donelson Bearman Caldwell & Berkowitz, PC, and Intervenor GRAND

14 CANAL SHOPS II, LLC (“GCS”), by and through its counsel of record the law firms of King &

15 Spalding LLP and Santoro Whitmire, hereby stipulate and agree, subject to this Court’s approval,

16 pursuant to Local Rule 7-1 and Local Rule IA 6-1 to extend the deadline for the Venetian Parties

17 to file a response to GCS’s Amended Counterclaim (current deadline is June 25, 2021), as follows:

18             1.     On June 22, 2021, the parties filed a stipulation and proposed order for an extension
19 of time for the Venetian Parties to respond to GCS’s Amended Counterclaim to July 14, 2021.

20 (ECF No. 103).

21             2.     On June 25, 2021, the Honorable Magistrate Judge Brenda Weksler entered an
22 order denying the stipulation filed on June 22, 2021 without prejudice because “[t]he parties do

23 not explain what good cause exists to grant another extension to respond to GCS’s Amended

24 Counterclaim.”

25             3.     By way of further explanation, the parties have entered into settlement discussions
26 with the hope of resolving litigation and, as such, need the additional time so the parties can focus

27

28   1
         The Venetian Parties object to the caption as incorrectly listing VCR as the Counter Defendant.
                                                        2
         Case 2:19-cv-01197-JCM-BNW Document 105 Filed 06/28/21 Page 3 of 4



 1 their resources on settling this matter.

 2         4.      Accordingly, the Venetian Parties and GCS hereby stipulate, subject to the Court’s
 3 approval, that the Venetian Parties shall file any motion to strike GCS’s Amended Counterclaim

 4 by July 14, 2021. This is the sixth request to extend the foregoing deadlines, and all parties submit

 5 that good cause exists for these extensions and that they are not intended for purposes of delay.

 6
     DATED this 28th day of June, 2021.                  DATED this 28th day of June, 2021.
 7
     DICKINSON WRIGHT PLLC                               SANTORO WHITMIRE
 8
     /s/ Michael N. Feder_____________                   /s/ Lawrence Slovensky_________
 9   MICHAEL N. FEDER, ESQ. (NBN 7332)                   JAMES E. WHITMIRE, ESQ. (6533)
     3883 Howard Hughes Parkway, Suite 800               10100 W. Charleston Blvd., Suite 250
10   Las Vegas, Nevada 89169                             Las Vegas, Nevada 89135
11   PETER GUIRGUIS, ESQ. (Pro Hac Vice)                 LAWRENCE SLOVENSKY, ESQ.
     SCOTT KLEIN, ESQ. (Pro Hac Vice)                    (Pro Hac Vice)
12   MINTZ & GOLD LLP                                    KING & SPALDING LLP
     600 Third Avenue                                    1180 Peachtree St. NE
13   New York, NY 10016                                  Atlanta, GA, 30309
14   Attorneys for Plaintiff-Counterdefendant            Attorneys for Intervenor-
     Venetian Casino Resort, LLC and                     Defendant/Counterclaimant Grand Canal
15   Counterdefendant Interface Group-Nevada,            Shops II, LLC
     Inc.
16
     DATED this 28th day of June, 2021.
17

18   BROWNSTEIN HYATT FARBER
     SCHRECK, LLP
19
     /s/ Emily A. Ellis_________________
20    ADAM K. BULT, ESQ. (NBN 9332)
      EMILY A. ELLIS, ESQ. (NBN 11956)
21    100 North City Parkway, Suite 1600
      Las Vegas, NV 89106-4614
22
      MATTHEW A. WOOLF, ESQ.
23    (Pro Hac Vice)
      BAKER DONELSON BEARMAN
24    CALDWELL & BERKOWITZ PC
      201 St. Charles Avenue, Suite 3600
25    New Orleans, LA 70170

26    Attorneys for Defendant-Counterclaimant
     Enwave Las Vegas LLC
27

28

                                                     3
         Case 2:19-cv-01197-JCM-BNW Document 105 Filed 06/28/21 Page 4 of 4



 1                                         ORDER
 2   IT IS ORDERED that ECF No. 105 is GRANTED. However, the Court notes that this
            IT IS SO ORDERED on this _______ day of __________________, 2021.
     is the parties' sixth request for an extension of time to respond to GCS's amended
 3   counterclaim. The Court does not intend to continue granting extensions of this
     deadline absent exceptional circumstances showing good cause.
 4                                             ____________________________________
                                               Honorable Magistrate Judge Brenda Weksler
 5                                             UnitedIT States
                                                          IS SOMagistrate
                                                                 ORDERED  Judge
 6                                                 DATED: 10:57 am, July 02, 2021
 7

 8
                                                   BRENDA WEKSLER
 9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               4
